Case 1:21-cv-00387-AJN-BCM Document 1-1 Filed 01/11/21 Page 1of3

NEW YORK STATE
DIVISION OF HUMAN RIGHTS

 

 

NEW YORK STATE DIVISION OF
HUMAN RIGHTS on the Complaint of

- VERIFIED COMPLAINT
RHULAND DAVIS, Pursuant to Executive Law,
Complainant, Article 15
Vv.
Case No.
METRO-NORTH COMMUTER RAILROAD 10204662

COMPANY,
Respondent.

 

 

Federal Charge No. 16GC000479

I, Rhuland Davis, residing at 4374 Bronx Blvd., Bronx, NY, 10466, charge the above
named respondent, whose address is 420 Lexington Avenue, Graybar Building, 11th Floor, New
York, NY, 10170-0002 with an unlawful discriminatory practice relating to employment in
violation of Article 15 of the Executive Law of the State of New York (Human Rights Law)
because of opposed discrimination/retaliation.

Date most recent or continuing discrimination took place is 10/9/2018.
The allegations are:

1. I have Opposed Discrimination. Because of this, I have been subject to unlawful
discriminatory actions.

SEE ATTACHED

Based on the foregoing, I charge respondent with an unlawful discriminatory practice relating to
employment because of opposed discrimination/retaliation, in violation of the New York State
Human Rights Law (Executive Law, Article 15), Section 296.
 

 

Case 1:21-cv-00387-AJN-BCM Document 1-1 Filed 01/11/21 Page 2of3
9. Description of alleged discrimination
| __———e

Tell us more about each act of discrimination that you experienced. Please include dates, names of
people involved, and explain why you think it was discriminatory. TYPE OR PRINT CLEARLY.

| am a black man aged 49, and had been an employee of Metro North since 1991. [hada great
track record of experience, attendance, and willingness to work. | feel | have been discriminated
against on the basis of race. Employees of other races have not been disciplined to the extent that |
| have, and what's worse is the accusations that I've been dismissed for aren't true.

| am filing this complaint as a last resort, as I've previously filed a compaint (case no. 10188418)
with the New York state division of human rights in 2017, which nothing was done and I've been
reialiated against since. My time at the company previously to 2016 had been good. it's really
frustrating if you are not appreciated by the company for whom you've worked so hard for.

When | joined this company, | was assured of equal opportunity, but this assurance has not been
fulfilled. I've invested twenty seven years of my life in this company.

On October 9th, 2018 I was dismissed due to an incident that not only was to no fault of mine, but
another employee admitted and took responsbility for. The company has employees of other races
that have signed last chance waivers, violated those waivers, and remain employeed. | know of
numeérous cases where an employee of another race has admitted to guilt, been arrested, and
remain employeed. | also know of a crew that ran over another employee and remain employed.

This is my second time being wrongfully dismissed. After dismissing me the first time the
company changed thier decision to a sixty one day suspension. The company's whole discipline
process is flawed, as the same people that bring you up on charges also decide that you're guilty.

The people named have conspired to dismiss me. Andrew Paul stated he was firing me before an
investigation was even had. These officials are long time friends, and are influenced by each other.
John Longobardi stated to my union official he was forced to sign my dismissal letter by Andrew
Paul. Kevin Catone who was responsible for my first dismissal has several discrimination complaints
a per former chief transportation officer Kevin Oconnor. Michael Donnarumma lied in the
ivestigation stating crews ask for permission on the radio to make train cuts. | can assure you a

review of the tapes will reveal that not to, be trlie.

Thank you,

Rhuland Davis
Rhuland@gmail.com
917 604 0767

If you need more space to write, please continue writing on a separate sheet of Paper and attach it to the
complaint form. DO NOT WRITE IN THE MARGINS OR ON THE BACK OF THIS FORM.

 

 

 

3
Complaint
 

Case 1:21-cv-00387-AJN-BCM Document 1-1 Filed 01/11/21 Page 3of3

Notarization of Complaint

  

/ Based on the information contained in this form, | charge the herein named respondent(s) with an unlawful
discriminatory practice, in violation of the New York State Human Rights Law.

By filing this complaint, | understand that | am also filing my employment complaint with the United States
Equal Employment Opportunity Commission under the Americans With Disabilities Act (covers disability
related to employment), Title Vil of the Civil Rights Act of 1964, as amended (covers race, color, religion,
national origin, sex relating to employment), and/or the Age Discrimination in Employment Act, as amended
(covers ages 40 years of age or older in employment). This complaint will protect my rights under federal law.

| hereby authorize the New York State Division of Human Rights to accept this complaint on behalf of the U.S.
Equal Employment Opportunity Commission, subject to the statutory limitations contained in the
aforementioned law.

| have not filed any other civil action, nor do | have an action pending before any administrative agency, under
any state or local law, based upon this same unlawful discriminatory practice.
PLEASE INITIAL

| swear under penalty of perjury that | am the complainant herein; that | have read (or have had read to me) the
foregoing complaint and know the contents of this complaint; and that the foregoing is true and correct, based
on my current knowledge, information, and belief.

Rh Maw ror

Sign your fuil legal name

Subscribed and sworn before me

This day of OC7o oo
bon K

Signature of Notary Se

County: BeowyK Commission expires: Opd~ 03 3 2083
RTIN

TREVOR R.
fNotary Public, State of New York
No, O1MA6086911

ualified in Bronx County
wn Expires Feb. 3, 20. <>

Please note: Once this form is completed, notarized, and returned to the New York State Division of
Human Rights, it becomes a legal document and an official complaint with the Division.

“4
Complaint
